HERSEY, Chief Judge.
Appellant, Richard Guarine, appeals the lower court’s final judgment in this dissolution of marriage case, contending that the court erroneously awarded appellee, as a special equity, an undivided one-half interest in appellant’s interest in a home owned by appellant and his mother.
We deny appellee’s motion to dismiss the appeal, finding that the lack of a transcript of the final hearing does not leave us with an inadequate basis for review of the issue raised.
We reverse the award of a special equity in the home to appellee, as appellee’s contribution to mortgage payments during the four-year marriage did not constitute a contribution “over and above normal marital duties.” See Ingram v. Ingram, 379 So.2d 955 (Fla.1980); Bolton v. Bolton, 421 So.2d 697 (Fla. 2d DCA 1982); Hottman v. Hottman, 418 So.2d 304 (Fla. 4th DCA 1982).
We note, as did Ingram and Hottman, that upon remand the trial court may make an alimony award to appellee if necessary to do equity between the parties.
LETTS and GLICKSTEIN, JJ., concur.